DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 7/21/2022, with respect to claims over prior art and claim objection(s) have been fully considered and are persuasive, see for example remarks page 7 paragraph 2-5 and in view of the amendments wherein applicant amended to incorporate objected to subject matter and alleviate the claim objection(s).   The 35 U.S.C. 103 rejection(s) and claim objection(s) of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1, 5-11, and 14-2 are allowed. Claims 2-4 and 12-13 have been cancelled. 
The following is an examiner’s statement of reasons for allowance:
No reason for allowance is needed as the record is clear in light of further search conducted by the examiner, persuasive arguments filed 7/21/2022 see for example applicant’s remarks dated 7/21/2022 page 7 paragraph 2-5 and/or the reason(s)/objected to allowable subject matter incorporated from the office action dated 4/4/2022. This communication thus satisfies the "record as a whole" proviso of the rule 37 CFR 1.1.04(e). As such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary, see for example MPEP 1302.14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gadepalli et al (US 10,242,214) discloses that before allowing a user to use a secured resource, a first security check may be performed with respect to the user and/or the secured resource to determine whether a first security condition is satisfied. In response to a first security condition being satisfied, allowing the user to use the secured resource. In response to failing to satisfy the at least one first security condition, performing a second security check on the user with a second security condition. In response to passing a second security condition, allowing the user to use the secured resource. The first security condition may include a dynamic evaluation of at least one available data point to calculate a projected security risk of the user using the secured resource and the level of complexity of the second security condition may be set based on the calculated projected security risk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436